Citation Nr: 1028176	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-13 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served from March 1950 to December 1953.  He also had 
a period of service in the Air National Guard (ANG) being 
separated in June 1973.  During his ANG service he was activated 
from July 1964 to July 1970, with service in the Republic of 
Vietnam.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that 
denied the appellant's claim for service connection for the cause 
of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on November [redacted], 2006.  The death certificate 
identified the immediate cause of death as recurrent esophageal 
cancer with regional spread, of 1 year duration; no other 
contributory causes of death were noted.  

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in April 2007 and February 2009 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 
(2006).

In the instant case, the record shows that the appellant was 
informed of the information and evidence necessary to 
substantiate a claim for DIC benefits.  The appellant was also 
advised of the types of evidence VA would assist her in obtaining 
as well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).   The Board 
however notes that the Veteran was not service connected for any 
disorder during his lifetime, and may therefore proceed with the 
issuance of a final decision in this case.  

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim and 
the claim was readjudicated in an April 2009 supplemental 
statement of the case.  The evidence of record, to include that 
discussed above, rebuts any suggestion that VA's efforts to 
provide notice prejudiced the appellant.  In sum, there is no 
evidence of any VA error in notifying or assisting the appellant 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Criteria

The appellant alleges, in essence, that the Veteran's exposure to 
Agent Orange caused his diabetes mellitus and heart disease which 
in turn weakened his medical condition contributing substantially 
to the esophageal cancer which ultimately caused his death.  She 
has offered no supporting medical evidence to supports her claim.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  For a service-
connected disability to constitute a contributory cause, it must 
contributed substantially or materially to cause death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2009).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era is 
not warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted. See Notice, 72 Fed. Reg. 32,395 (2007).  Esophageal 
cancer is not a condition for which service connection may be 
granted on a presumptive basis.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

Service connection will be determined by exercise of sound 
judgment, without recourse to speculation and after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran to include autopsy reports.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


II.  Background

During the Veteran's lifetime, service connection was not in 
effect for any disabilities.  He died on November [redacted], 2006 in the 
Cheyenne VAMC.  The death certificate indicates that the 
immediate cause of death was recurrent esophageal cancer, 
regional spread. (of one year's duration).  There were no other 
significant conditions listed.  An autopsy was not performed.

The service records from his first period of service are silent 
for any evidence of esophageal cancer.  During his period of ANG 
service he was activated for service in the Vietnam War and his 
service on the land mass in Vietnam is conceded.  The Veteran's 
VA medical records reveal that he had been diagnosed with 
diabetes mellitus and heart disease, and it has been conceded 
that he could have been awarded service connection for diabetes.  
However he had never filed any claim during his lifetime for 
diabetes, or for heart disease.

Post-service Cheyenne VA Medical Center (VAMC) medical evidence 
does not reveal any treatment or diagnosis referable to 
esophageal cancer until 2005, approximately 35 years after the 
Veteran's last period of active service.

Thus, there is no continuity of esophageal cancer symptomatology 
demonstrated either by the documented clinical records or the 
appellant's statements.  Accordingly, there is no basis for 
finding that the esophageal cancer was causally related to the 
Veteran's service.  Moreover, there is no competent evidence of 
record suggesting a relationship between the cause of the 
Veteran's death and service; or between his cause of death and 
heart disease or diabetes.

The appellant submitted a formal application in January 2007 
asserting essentially that the Veteran's suffered from Agent 
Orange related cancer as a result of Vietnam service with the 
Wyoming ANG.  She further noted that he was being treated for 
diabetes at the time of his death.  In her claim for service 
connection for the Veteran's cause of death, she argued that the 
Veteran was in poor health due to the diabetes and subsequent 
cardiological related problems which hastened and contributed to 
his death.

A April 2007 rating decision found that the Veteran's cause of 
death was not service connected, finding that esophageal cancer 
was not related to service.  The RO further noted that the 
evidence supported the Veteran's exposure to Agent Orange and had 
he applied for benefits they would have been granted for diabetes 
mellitus and possibly for heart disease.  However, he never 
applied for service connection and in any event the evidence 
failed to show any causal relationship between diabetes and the 
recurrent esophageal cancer which cause the Veteran's death.

The file contains copies of service medical records, as well as 
VAMC records.  These do not support the appellant's claim.  
Neither has she submitted any supporting medical records or 
opinions.

III.  Analysis

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the Veteran's cause of death.

The only opinions linking esophageal cancer to service or to 
diabetes and heart disease are those opinions offered by the 
appellant and her service representative.  There are no medical 
opinions linking the cause of the Veteran's death to service or a 
service connected disorder.

Of course, in addition to the medical evidence, the Board must 
consider lay evidence, including the appellant's statements.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  

While the appellant is competent to report her observations, her 
statements must be weighed against the other evidence of record.  
The question of etiology involves complex medical issues which 
she, as a layperson, is not competent to address.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Her 
statements are outweighed by a normal separation examination 
report and the absence of any complaints, treatment, or diagnoses 
of esophageal cancer for many years after service.

The Board also notes that, to the extent that the Veteran was 
diagnosed with esophageal cancer such diagnosis was not one of 
the conditions which warrants service connection on a presumptive 
basis based on exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, there is no basis for a grant of service connection for 
the cause of the Veteran's death since there is no evidence that 
his death was causally connected in any way by a disability for 
which service connection had been established at the time of 
death or for which service connection should have been 
established.  The evidence reflects that the Veteran did not have 
esophageal cancer in service; esophageal cancer did not arise 
within any presumptive period, and was not otherwise related to 
service or a service-connected disability.   As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As a final point, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claim and 
does not wish in any way to diminish the Veteran's service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  Smith v. Brown, 
8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


